MerrIMON, J.
It sufficiently appears from the record in this case, that the cross-examination of the prosecutrix tended and was intended to impeach her. Hence, the corroborative testimony introduced by the state to sustain her, was competent and properly received. March v. Harrell, 1 Jones, 329; State v. Laxton, 78 N. C., 564.
The testimony of the corroborating witness was admissible on other grounds, to which we need not now' advert.
The testimony of the prosecutrix was pertinent, and tended strongly to prove the intent charged in the indictment, if the jury believed it. It wms such as might fairly, reasonably warrant them in finding a verdict of guilty. We cannot hesitate to hold, that there was evidence to go to the jury tending to prove the intent charged. This case is very different, in respect to the facts, from that of the State v. Massey, 86 N. C., 658, and it is made stronger as to the question of intent, than that of the State v. Neely, 74 N. C., 425.
No error. Affirmed.